Citation Nr: 0115469	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 1952 
to August 1972.  The veteran died in December 1999.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

In statements dated in November 2000 and in March 2001, the 
appellant's representative raised the issue of entitlement to 
dependents' educational assistance benefits under Chapter 35 
of Title 38.  The RO has not adjudicated this claim.  The 
issue of entitlement to dependents' educational assistance 
benefits under Chapter 35 of Title 38 is, therefore, referred 
to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The official death certificate shows that the veteran died in 
November 1999 with the immediate cause of death reported as 
disseminated carcinomatosis due to adenocarcinoma of the 
lung.  An autopsy was not performed.  The veteran died 
apparently at The Grace Home Shumpert Hospital.  At the time 
of the veteran's death, service connection was in effect for 
spastic duodenal cap and antrum, hemorrhoids, healed 
laceration, tip of the right little finger, and a scar of the 
right cheek, each evaluated as non-compensable.  

The veteran's private physician has indicated that the 
veteran was diagnosed with adenocarcinoma of unknown primary 
site.  The Board notes that copies of the actual records of 
cancer treatment received by the veteran are not on file 

The coroner's statement also notes that the veteran had 
received medical treatment from a Dr. Whitley.  In a June 
2000 letter, an employee at Dr.  Whitley's office explained 
that she was unable to locate the veteran's records.  In view 
of these facts, the Board is of the opinion that additional 
development is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of VA and private records 
regarding treatment that the veteran 
received for his cancer since his 
retirement from service until his death, 
to include Dr. Marianne Barnhill, The 
Grace Home (hospice), The Grace Home 
Shumpert Hospital, and Dr. Loyd 
G. Whitley, who may have been the 
treating physician at the hospital.  
These records should also include all 
reports of biopsies.

3.  The RO should request the National 
Personnel Records Center located in St. 
Louis, Missouri to verify the veteran's 
active duty dates in the Republic of 
Vietnam.  

4.  Upon completion of the above 
development, it is requested that an 
appropriate medical specialist review the 
claims folder in order to render an 
opinion as to whether it is as likely as 
not that the primary site of the 
veteran's adenocarcinoma was the lung.  A 
complete rational for any opinion 
expressed should be include in the 
examiner's report.

5.  The RO should then re-adjudicate the 
issue in appellate status.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




